EXHIBIT 99.1 GENERAL FINANCE CORPORATION NEWS RELEASE (For Immediate Release) GENERAL FINANCE CORPORATION ANNOUNCES FEBRUARY 11, 2 Pasadena, CA – February 1, 2011 - General Finance Corporation (NASDAQ: GFN, GFNCL and GFNCZ) today announced that it intends to release on February 11, 2011 its financial results for the second quarter of the fiscal year ending June 30, 2011.A conference call is scheduled for Friday, February 11, 2011 at 8:30 a.m. PST (11:30 a.m. EST) to discuss these results. The conference call number for U.S. participants is (866) 901-5096, the conference call number for participants outside the U.S. is (706) 643-3717 and the conference ID number for both conference call numbers is 36504546.A replay of the conference call may be accessed through February 25, 2011 by U.S. callers by calling (800) 642-1687 or by callers outside the U.S. by calling (706) 645-9291; both U.S. callers and callers outside of the U.S. will utilize conference ID number 36504546 to access the replay of the conference call. About General Finance Corporation General Finance Corporation (www.generalfinance.com), through its indirect 86.2%-owned subsidiary, Royal Wolf(www.royalwolf.com.au) and its indirect 100%-owned subsidiary Pac-Van (www.pacvan.com), sells and leases products in the portable services industry to a broad cross section of industrial, commercial, educational and government customers throughout Australia, New Zealand and the United States. These products include storage containers and freight containers in the mobile storage industry; and modular buildings, mobile offices and portable container buildings in the modular space industry. Cautionary Statement About Forward-Looking Statements Statements in this news release that are not historical facts are forward-looking statements.Such forward-looking statements include, but are not limited to, statements addressing management’s views with respect to future financial and operating results, competitive pressures, market interest rates for our variable rate indebtedness, our ability to raise capital or borrow additional funds, changes in the Australian or New Zealand dollar relative to the U.S. dollar, regulatory changes, customer defaults or insolvencies, litigation, acquisition of businesses that do not perform as we expect or that are difficult for us to integrate or control, our ability to procure adequate levels of products to meet customer demand, adverse resolution of any contract or other disputes with customers, declines in demand for our products and services from key industries such as the Australian mining industry or the U.S. construction industry or a write-off of all or a part of our goodwill and intangible assets.These involve risks and uncertainties that could cause actual outcomes and results to differ materially from those described in forward-looking statements.We believe that the expectations represented by our forward looking statements are reasonable, yet there can be no assurance that such expectations will prove to be correct. Furthermore, unless otherwise stated, the forward looking statements contained in this press release are made as of the date of the press release, and we do not undertake any obligation to update publicly or to revise any of the included forward-looking statements, whether as a result of new information, future events or otherwise unless required by applicable legislation or regulation. The forward-looking statements contained in this press release are expressly qualified by this cautionary statement. Readers are cautioned that these forward-looking statements involve certain risks and uncertainties, including those contained in filings with the Securities and Exchange Commission. Contact Charles E. Barrantes Chief Financial Officer (626) 584-9722 ext. 1007
